TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00251-CR


Norwood Lee Hilstock, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 003503, HONORABLE THOMAS BLACKWELL, JUDGE PRESIDING



O R D E R
PER CURIAM
This Court previously ordered that the reporter's record be filed in this cause no later
than August 26, 2002.  This order was based on counsel's letter to this Court stating that satisfactory
arrangements for payment had been made with the reporter.  We have now been advised by the
reporter that a personal check she received in payment of the balance due her was drawn on an
account in which there are insufficient funds.
It is ordered that Mr. Norwood Lee Hilstock or his counsel on appeal deliver to the
court reporter a cashier's check or money order for $975.00 no later than September 17, 2002.  If
payment is not made as hereby ordered, the appeal will be submitted for decision without a reporter's
record.  See Tex. R. App. P. 37.3(c)(2).
It is ordered August 30, 2002.
Before Justices Kidd, Patterson and Puryear
Do Not Publish